PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  15/727,457
Filing Date: October 6, 2017
Appellant(s): TANG et al.



__________________
Jonathan S. Caplan
For Appellant


EXAMINER'S ANSWER



This is in response to the appeal brief filed 7/12/21 appealing from the Office action mailed 12/8/20.

Every ground of rejection set forth in the Office action dated 14 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-2, 5-6, 9, 10, 12, 17, 23, 27, 30, 33, 35-38, 41, 50-52, 55 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a lyophilized cake comprising an antibody having less than 0.5% aggregates after 3month storage at room temperature, buffer, stabilizer and a moisture content of 3-4.5% from the prelyophilizing formulation comprising at 150mg/ml or antibody, 10mM histidine at pH 6.0, 0.1% polysorate 80, 5% of sucrose and 1.54% arginine, does not reasonably provide enablement for more.  

make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use any protein formulation shows less than 0.5% of aggregates after 2 month storage at room temperature (e.g. exhibit stability) without first formulating prelyophilizing formulation in the presence of specific buffer and excipient. 

U.S. Pub. 2014/0271636 (of record) states that the lyophilized antibody prepared by various methods exhibit different stability profiled upon storage condition.  The ‘636 publication discloses that the distinct antibodies require different lyophilized formulations ([0004-0012]).
The criticality of the stability of antibodies relies on the pre-lyophilized formulations and the lyophilization methods.

The claims of the instant application are lyophilized cake comprising a protein of less than 0.5% aggregates upon 2 month storage at room temperature with any stabilizer and any buffer and the moisture content of the cake is between 3-6%. 

However, the Table 1-2 of the instant application in p. 39-40 indicate the aggregates upon moisture content of 6% at 3 month storage at room temperature did not meet the claimed aggregates of less than 0.5%.  The reported % were higher than 0.5% and this is lyophilize cake 

Further, it is critical to note that the prelyophilizing formulation of the ‘636 publication is comparable to the exemplary formulation of the instant specification disclosed in p.38.

As such, given that the stabilizing effect for the excipient is not protein or concentration dependent, the moisture content cannot be extrapolated any concentration ranges encompassed by the claimed invention without specifying prelyophilizing condition.  Note the exemplary prelyophilizing formulation fails to show claimed aggregate percentage upon storage.

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses one exemplary formulation (see p. 38) but the formulations encompassed by the claims have not been tested for aggregates.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-2, 5-6, 9, 10, 12, 17, 23, 27, 30, 33, 35-38, 41, 50-52, 55 and 56 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2012/0114646 (of record).

The ‘646 publication teaches lyophilized cake of antibody, buffer and stabilizer (Fig 13, 15) and the moisture content is about 5% ([101]) and the aggregates after storage is less than about 0.5% ([0085]).  

The ‘646 publication further discloses that the lyophilized cake is pre-formulated in the presence of 20mM histidine, 4% sucrose/mannitol/trehalose and 1% glycine and polysorbate ([0102-110], examples, [0070-0089]).

The suitable proteins include antibody as well as the fusion proteins ([0073]) and the analytical method to measure aggregates include SEC-HPLC and CE ([0099]).  Claims 38 and 41 reciting various molar ratio are included in this rejection s the [0089] discloses buffer, stabilizer, lyoprotectant mass relative to protein.

Further, the kits with vial, syringes of polymers and/or injector in various means ([0117-0119]) are disclosed and claim 56 is included in this rejection. Therefore, the reference teachings anticipate the claimed invention.

(2) Response to Argument
1.	The 35 U.S.C 112 rejection


Appellant has asserted that the currently amended claimed invention is enabled (Brief p. 4-5).  
Although the previously recited limitations of “(protein) wherein no more than about 0.6% of said protein is aggregated after three months at room temperature” can be achieved with various other excipients, the starting pre-lyophilizing formulation comprising 150mg/ml or antibody, 10mM histidine at pH 6.0, 0.1% polysorate 80, 5% of sucrose and 1.54% arginine has to be initiated.  The studies adding additional excipients from this pre-lyophilizing formulation are shown in the Tables 4-5 showing the changes of high molecular weights.

However, the scope of the claimed invention is broadened by deleting this limitation.  Regardless the claimed invention shows aggregates no more than 0.6% upon 3 months at room temperature, the currently claimed invention requires the lyophilized cake contains about 3 to about 6% of moisture content by weight.  Appellant is reminded that the rejection is based on maintaining the moisture content of about 3% to about 6%.

As discussed previously, the maintenance of moisture content is seen for concentrations of excipients with 10mM Histidine, 0.1% polysorbate 80, 5% sucrose and 1.54% arginine as in example 2 ([0117, 0119]) of the instant application.  Tables 1-2 even indicate the identical pre-lyophilizing formulation may result in higher moisture content of 8-10% or lower moisture content of 0-1.5%. As such, the conditions or method steps that attributed to maintain about 3-6% of moisture content are critical to achieve the claimed invention. Further, no other concentrations ranges encompassed by the currently proposed claims (no concentrations specified) have been studied to show about 3-6% of moisture content.  



Further, the ‘636 publication shows residual moisture content between 0.8-2% with the formulation reads on the claimed formulation comprising a protein, a stabilizer and a buffer.
Example 1 of the ‘636 publication uses antibody formulation comprising 50mg/ml of antibody, about 120mM sucrose, about 10mM histidine and 0.1mg/ml of polysorbate at pH 5.7 (p. 14-15, table 1) resulted in 0.8-2% of moisture content. Therefore, achieving about 3-6% moisture content is a critical component of the claimed invention and the specification lacks guidance to practice full scope of the claimed invention.  Thus, the specification fails to provide sufficient guidance to direct a person of skilled in the art to make the claimed invention without undue experimentation and unpredictable to have moisture content of about 3 to about 6% without further reciting concentrations of excipients or conditions of lyophilization.

2	The 35 U.S.C. 102 rejection
Appellants’ arguments filed on 7/2/21 have been fully considered but they were not found persuasive.

Appellant has asserted that the ‘646 publication fails to teach moisture content in 3-6% range as required by the claimed invention (p. 6 Brief).  Appellant has further asserted that the ‘646 publication teaches away from the claimed invention and overlapping range does not anticipate or render a claim obvious where the claimed range provides unique advantages (p. 7-8 Brief).
Appellant has listed a number of case laws that are believed to share similar fact patterns with the instant application (p. 8-9 Brief). Appellant has further asserted that the ‘646 publication is not a proper anticipatory reference failing to recite limitations of claims 10, 17 and 27 of the instant application (p. 9 Brief).

	[0101] As a general proposition, lyophilization will result in a lyophilized formulation in which the moisture content thereof is less than about 5%, less than about 4%, less than about 3%, less than about 2%, less than about 1%, and less than about 0.5%.
	[0102] Examples of SMIP TM formulation according to the present invention include the following:
	[0103] 1. 25mg/ml SMIP TM (e.g. TRU-015) in 6.5% sucrose, 50mM glycine, 20mM sodium acetate, pH 6.0
	[0104] 2. 50mg/ml SMIP TM (e.g. TRU-015) in 20mM histidine, 4% mannitol, 1% sucrose, pH 6.0
	[0105] 3. 100mg/ml SMIP TM (e.g. TRU-015) in 20mM histidine, 4% mannitol, 1% sucrose, pH 6.0
	[0106] 4. 100mg/ml SMIP TM in 10% sucrose, 20mM histidine, 0.01% polysorbate-80.
	[0107] 5. 100mg/ml SMIP TM in 5% sucrose, 1% glycine, 20mM histidine, 0.01% polysorbate-80.
	[0108] 6.  100mg/ml SMIP TM in 5% sucrose, 2.4% sorbitol, 20mM histidine, 0.01% polysorbate-80.
	[0109] 7.  200mg/ml SMIP TM in 5% or 10% sucrose, 20mM histidine, 0.01% polysorbate-80.
	[0110] Additional exemplary formulations are described in the Examples sections.

Above mentioned exemplary formulation will result of less than about 5% as a general proposition.  Although, the asserted passages for Table 9 and Table 16 showing less than 2% of moisture content, the formulation used in Example 10 is different from the above mentioned exemplary formulation (SBI-087 with 5% sucrose, 10mM histidine, 10mM methionine and 0.01% polysorbate and 50mg/ml protein at pH 6 [0146]).  As discussed in the previous section that it is unpredictable to extrapolate one protein/excipient concentration formulation for another for maintaining 3-6% moisture content.  Moreover, Appellant’s assertion in regards problems associated with higher moisture content cannot be applied as the rejection is based on 35 U.S.C. 102 not 103.   Less than about 5% of moisture content is generally seen with various exemplary formulations comprising protein (SMIP, small modular immunopharmaceutical protein), stabilizer (sucrose) and buffer (histidine) as in [0102-0110], the ‘646 publication remains as a proper anticipatory reference.



The incorporation of case laws in p.7-8 of Brief is irrelevant as the rejection is anticipatory.  The teach away concepts and/or motivation to modify for unique advantages are not applicable to the fact patterns or issues of the appealed claims as they are not relied on motivation to combine the references but the ‘646 publication clearly discloses the appealed subject matter ([101-108]).

Moreover, Appellant’s assertion of failing to teach the limitations of claims 10, 17 and 27 is erred.  Note claims 10, 17 and 27 uses the conjunction “or”.  Unlike Appellant’s assertion, histidine is present at about 0.34% to about 2.04% is not a required limitation.  Claim 10 is structured as following:
Claim 10. The lyophilized cake of claim 1, wherein said buffer comprises histidine or histidine that is present at about 0.34% to about 2.04 by weight. 

Although the asserted limitation is not required, given that the molecular weight of histidine buffer being 209.34g/mole, 20mM of is equivalent of 2% by weight (note [0106]).
Given that conjunctions “or” has been used in claims 10, 17, 23, 27 or 41, arginine is not required for claims 17 and 23, respectively.  Note mannitol of 4% or 2.4 % sorbitol are used in [105-108] meeting the limitations of claims 17 and 23.  Similarly, polysorbate 80 has been used in the above mentioned exemplary formulations.  As such, the reference teaching remains anticipatory and the rejection is maintained.






Respectfully submitted,

/YUNSOO KIM/Primary Examiner, Art Unit 1644       

                                                                                                                                                                                     
Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.